DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US20040207292) in view of Kaslusky (US20120006511).
Regarding claim 1, Scher teaches a heat exchanger (Fig. 4 & “cooling of electronic systems” - ¶[0008]) with an active vortex generator (104), comprising: an anchor (106a) extending across the cooling fluid channel in a direction perpendicular to the length of the cooling fluid flow; and an active vortex generator (104) affixed to the anchor, and an actuator (elements 400) coupled to the anchor (106a) and configured to move the anchor along an 
While Scher suggests a fluid channel and a heat transfer surface (housing ¶[0038] & cooling electronics - ¶[0008]), Scher is silent to a cooling fluid channel comprising a heat transfer surface, the cooling fluid channel adapted to receive a flow of a cooling fluid along a length of the cooling fluid channel;  the anchor extending across the cooling fluid channel in a direction perpendicular to the length of the cooling fluid channel and parallel to the heat transfer surface and the active vortex generator configured to extend in a direction parallel to the heat transfer surface.
Kaslusky teaches a heat exchanger (Fig. 1/2) having a cooling fluid channel (14) comprising a heat transfer surface (surface of 16), the cooling fluid channel adapted to receive a flow of a cooling fluid (incoming flow 12) along a length of the cooling fluid channel;  the anchor (22) extending across the cooling fluid channel in a direction perpendicular to the length of the cooling fluid channel and parallel to the heat transfer surface and the active vortex generator (18/28) configured to extend in a direction parallel to the heat transfer surface, in order to provide such a vortex generator to a heat transfer channel and surface,  inducing unsteadiness in the flow and increasing thermal energy transfer (¶[0003]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Scher to provide such a vortex generator to a heat transfer channel and surface as taught by Kaslusky, thereby providing the actuator of Scher oscillating within the cooling fluid channel of Kaslusky, inducing unsteadiness in the flow and increasing thermal energy transfer (¶[0003]).

the anchor is a bar or beam (106a). 
Regarding claim 3, Scher teaches the limitations of claim 1, and Scher further teaches the active vortex generator comprises a flexible sheet of material selected (compliant to flexure - ¶[0035]).
Regarding claim 4, Scher teaches the limitations of claim 3, and Scher further teaches  the sheet of material is selected from a group of flexible materials consisting of a metal plate (sheet metal - ¶[0035]). 
Regarding claim 5, Scher teaches the limitations of claim 3, and Scher further teaches  
a leading edge (left edge of 104) of the flexible sheet of material is affixed to the anchor (106a) as a rotatable joint and a trailing edge (right edge of 104) of the flexible sheet of material is free to move within the cooling fluid channel.
Regarding claim 16, Scher teaches the limitations of claim 1, and Scher further teaches    the actuator (one of 400) is coupled to a first end of the anchor (one end of 106a), the heat exchanger further comprising: a second actuator (other one of 400) coupled to a second end (respective other end of 106a) of the anchor and configured to move the anchor along the oscillation path.
Regarding claim 17, Scher teaches the limitations of claim 11, and Scher further teaches    the actuator is configured to move the anchor along the oscillation path at a frequency of 0.05-0.2 seconds (the apparatus of Scher is capable of operating in such a manner).  
The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus 
	Regarding claim 18, Scher teaches an active vortex generator (Fig. 4) for a heat exchanger, comprising: an anchor (106a) adapted to be coupled across a fluid channel and parallel to a heat transfer surface in the fluid channel, wherein the anchor is perpendicular to a flow of a cooling fluid; the active vortex generator (104) is affixed to the anchor and adapted to extend in a direction parallel to the heat transfer surface; and an actuator (one of elements 400) coupled to the anchor and adapted to move the anchor along an oscillation path (see path between position of 104 and phantom position 406) within the flow of the cooling fluid within the fluid channel.
While Scher suggests a fluid channel and a heat transfer surface (housing ¶[0038] & cooling electronics - ¶[0008]), Scher is silent to an anchor coupled across a fluid channel parallel to a heat transfer surface in the fluid channel, wherein the anchor is perpendicular to a flow of a cooling fluid within the fluid channel; the anchor extends in a direction parallel to the heat transfer surface, and an actuator coupled to the anchor and adapted to move the anchor along an oscillation path within the flow of the cooling fluid within the fluid channel.
Kaslusky teaches a heat exchanger (Fig. 1/2) having a cooling fluid channel (14) an anchor (22) coupled across a fluid channel parallel to a heat transfer surface (surface of 16) in the fluid channel, wherein the anchor is perpendicular to a flow of a cooling fluid (incoming flow 12) within the fluid channel; the active vortex generator (18/28) is affixed to the anchor, the anchor extends in a direction parallel to the heat transfer surface.

Regarding claim 19, Scher teaches the limitations of claim 18, and Scher further teaches the actuator (one of elements 400) is coupled to a first end of the anchor (see either end of 106a), the active vortex generator further comprising: a second actuator (other one of elements 400) coupled to a second end (respective other end of 106a) of the anchor and configured to move the anchor along the oscillation path.
Regarding claim 20, Shcer teaches the limitations of claim 18, and Scher further teaches the actuator is configured to move the anchor along the oscillation path at a frequency of 0.05-0.2 seconds (the apparatus of Scher is capable of operating in such a manner).  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).   
Regarding claim 21, Shcer teaches the limitations of claim 18, and Scher further teaches, in a separate embodiment, the oscillation path within the cooling fluid channel is perpendicular to the heat transfer surface (see ¶[0040] & Fig. 9), in order to provide a linear piezoelectric actuator rather than a torsional actuator for achieving the same purpose of inducing vibrations (¶[0069]). Therefore, it would have been obvious to one having ordinary skill in the art before . 
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US20040207292) in view of Kaslusky (US20120006511) and in further view of Trautman (US20030043531). 
	Regarding claims 11-12 and 14, Scher teaches the limitations of claim 1, and Scher does not teach the active vortex generator comprises a sheet of material with a length between 0.5-2.5 mm, a width of the sheet of material is substantially the same dimension as the length of the sheet of material, and a thickness of the sheet of material is less than 0.05 times the length of the sheet of material.
Trautman teaches a sheet of material with a length between 0.5-2.5 mm (see overlapping range of 10 microns to several millimeters - ¶[0021]), a width of the sheet of material is substantially the same dimension as the length of the sheet of material (see overlapping range of 10 microns to several millimeters in length, width - ¶[0021]), and a thickness of the sheet of material is less than 0.05 times the length of the sheet of material (see overlapping range with a thickness of 10-100 microns and length of 10 microns to several millimeters - ¶[0021]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Scher to include the dimensions of Trautman, as it has been held obvious to try when choosing from a finite number of .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US20040207292) in view of Kaslusky (US20120006511) and in further view of Trautman (US20030043531) and Buckland (US20150285270). 
Regarding claim 13, Scher teaches the limitations of claim 11, and Scher does not teach  a width of the cooling fluid channel is 2-3 times the length of the sheet of material.
	Buckland teaches a width of the cooling fluid channel is 2-3 times the length of the sheet of material (see Table in ¶[0066], with a ratio of approximately 2 of length to wall width). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Scher to include the ratio of Buckland, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).  In the instant case, Buckland teaches such a ratio is suitable for a vortex generator for use in a heat exchanger. 
Response to Arguments
The replacement drawings filed 2/23/2022 have been considered and accepted. 
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 

Regarding Scher, Applicant argues (with respect to claim 18), Scher does not teach “a cooling fluid within the fluid channel” as presently claimed.
Examiner agrees, however, Kaslusky is relied upon for the teachings of a vortex generator located within a fluid channel. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Kaslusky does not teach an actuator to drive tab 18, but rather teaches a passively induced vortex generator.  Examiner notes Kaslusky is not relied upon for this feature, but rather Scher. 
Applicant argues the passive vortex generator of Kaslusky would “lead[ing] one of ordinary skill in the art away from the referenced embodiments of Kaslusky when using active components. 
Examiner respectfully disagrees.  One having ordinary skill in the art, when presented with an actuated vortex generator such as Scher, disclosed to be used for cooling purposes, and the teachings of Kaslusky, which teaches vortex generators are known to be used in fluid channels for cooling purposes, would immediately recognize an active vortex generators could be used in a fluid channel for cooling purposes.  Applicant has failed to provide any persuasive 
Applicant’s argument that there are no “active actuator” in the references embodiment of Kaslusky are not persuasive.  See at least ¶[0008], “active vibratory members actuated by the flow.”  Regardless, Kaslusky is not relied upon for the limitations at issue, and even if Kaslusky did not teach the “active actuator” as suggested by Applicant, the arguments would not be found persuasive.  
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763